Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of 22 December 2020 has been entered.  
1c.	The drawings filed on 26 March 2019 are acceptable.  
Election/Restrictions:
1d.	Applicants’ election without traverse of the invention Group I, (claims 1-6, 8-20, 22-24, 29-35, 37-38, 41), filed on 22 December 2020 is acknowledged.  Applicant’s election of the species of PD-L1 is also acknowledged. Applicant’s expression of reserving the right to pursue non-elected subject matter in one or more divisional applications is also acknowledged.
1e.	Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.

Claim Objections:
2.	Claims 10 and 17 are objected to because of the following informalities:   
2a.	In claims 10 and 17, line 1, after “protein”, insert a comma.  

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 11, 18, 31-32, 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3a.	Claims 4, 11,18, 35 and 38 recite “…an IL-15 variant protein comprising amino acid substitution selected from the group consisting of IL-15N72D; IL-15K41Q; IL-15L45S; IL-15I67T; ILN79Y; IL-15E93A”.  However, the claims fail to recite which IL-15 protein the recited amino acids belong to. Are the recited amino acids from human IL-15 protein or from other species? Also, do these amino acids belong to the full length IL-15 or to the mature of IL-15?  Appropriate correction is required.
3b.	Claims 31-32 recite a variant Fc domain of IgG Fc variant, IgG-FcC70S.  However, the claims fail to recite which Fc domain the variant belongs to. Are the recited amino acids from human Fc domain or from other species; are these amino acids from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 	

Claim Rejections - 35 USC § 112, [a], Written Description:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
      
4.	Claims 1-6, 8-20, 22-24, 29-35, 37-38, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass an isolated soluble fusion protein complex comprising at least two soluble proteins, wherein a first soluble protein comprises an interleukin-15 (IL-15) polypeptide domain and a second soluble protein comprises a soluble IL-15 receptor alpha sushi-binding domain (IL-15RαSu) fused to an immunoglobulin Fc domain, wherein the immunoglobulin Fc domain is fused or linked to a transforming growth factor-beta receptor type 2 (TGFβRII) domain and wherein one of the first or second soluble protein further comprises a binding domain that specifically binds to an immune signaling molecule, and wherein the IL-15 domain of the first soluble protein binds to the IL-15RαSu domain of the second soluble protein to form a soluble fusion protein complex.
The specification discloses the construction of fusion complexes comprising IL-15, IL-15RαSu/Fc-TGFβRII proteins, wherein IL-15 or IL-15RαSu/Fc is fused to anti-PD-  However, the specification fails to describe fusion protein complexes which comprise a genus of binding domains against a genus of immune signaling molecules, (claims 1, 10, 17 and 19).  The instant specification does not even describe or provide any other fusion protein, other than the anti-PD-L1/IL-15/IL-15RαSu/Fc-TGFβRII protein.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is the recitation of “a binding domain that specifically binds to a[n]….immune signaling molecule”, or the immune signaling molecule that binds to the molecules recited in claims 6, 13, 20 and 38. There is not even identification of any particular portion of a structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that 
Therefore, the specification discloses the construction of fusion complexes comprising IL-15, IL-15RαSu/Fc-TGFβRII proteins, wherein IL-15 or IL-15RαSu/Fc is fused to anti-PD-L1, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).   


Closest Prior Art:	 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5a.	Liu et al, (The Journal of Biological Chemistry; Vol. 291, NO. 46, pp. 23869 –23881, November 11, 2016), teach a fusion protein comprising ALT-803 fused to variable regions of the heavy and light chains of rituximab, (2B8T2M), (see abstract, page 23870, column 1 and figure 1). The reference teaches that 2B8T2M exhibits significantly stronger antitumor activity in a xenograft SCID mouse model and depletes B cells in cynomolgus monkeys more efficiently compared with rituximab, (see figure 7). 

5b.	Mathios et al, (Int. J. Cancer: 138, 187–19; online July 2015), teach that ALT-803 in combination with the checkpoint blocker, anti-PD-1 Ab, has a beneficial additive effect in prolonging survival of glioblastoma tumor bearing mice, (see page 190, column 2).

n vivo tumor models has been shown to increase the therapeutic effect of various checkpoint inhibitors, (see page 16, top of column 2).

5c.	Debois et al, (The Journal Immunology, 2016; Vol. 197, pages 168-178), teach a fusion protein comprising the sushi–IL-15Ra/IL-15, (RLI) and that said fusion protein enhances antitumor activity of anti–PD-1 treatment and is a promising approach to stimulate host immunity, (see abstract). The reference teaches that combination of PD-1 blocking antibody and RLI showed synergistic anti-tumor effect and that combining anti–PD-1 and RLI resulted in a 4- fold complete remission rat, (see page 176, column 2).  The reference further teaches that their study provides the scientific foundations for a clinical trial that would involve the blockade of PD-1 in association with said fusion protein for the treatment of patients with solid tumors infiltrated with exhausted T cells, (see page 177, column 1).

5d.	Fujii et al, (Cancer Immunology, Immunotherapy (2018) 67:675–689) teach that super agonist (IL-15SA/IL-15RA; also known as ALT-803) inhibited TGF-β1 from decreasing NK cell lysis of four of four tumor cell lines, (see abstract). The reference concludes that ALT-803 protected/rescued TGF-β1-suppressed NK cell-cytotoxic function and that co-administering ALT-803 with anti-PD-L1 is a potential remedy for NK cell dysfunction, (see page 687, column 1). 



5f.	Redman et al, (Annals of Oncology; Vol. 31, Supplement 4, September 2020, Page S511) teach that BNVax, (a therapeutic poxviral vaccine targeting brachyury) plus BA, (a bifunctional fusion protein: anti-PD-L1 monoclonal antibody fused to the TGF-b-RII receptor extracellular domain) plus N-803 (IL-15 super-agonist complex) demonstrated a manageable safety profile and preliminary evidence of efficacy in CRPC, (see table).

Conclusion:
6.	No claim is allowed. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Fozia Hamud
Patent Examiner
Art Unit 1647
02 February 2021
/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        






1